DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 9-12, 14, & 16-19 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Hausmann (U.S. Pat. # 6,163,448).
Regarding Independent Claim 1, Hausmann teaches:
An apparatus for managing an electrostatic charge of a workpiece, the apparatus comprising: 
an electrostatic voltmeter (Fig. 1 Element 134.); 
a charge-adjustment circuit comprising a voltage source (Fig. 1 Element 160 & 164.), wherein the electrostatic voltmeter (Fig. 1 Element 134.) and the charge-adjustment circuit (Fig. 1 Element 160 & 164.) are coupled to a same conductor via a switch (Fig. 1 Element 166.); 
a controller coupled to the switch (Fig. 1 Element 140.) and configured to: 
close the switch to adjust a level of charge in the workpiece with the charge-adjustment circuit (Fig. 1 Element 140, 160 & 164.); and 
open the switch to monitor a voltage of the workpiece with the electrostatic voltmeter (Fig. 1 Element 134, 160 & 164.).

    PNG
    media_image1.png
    475
    665
    media_image1.png
    Greyscale


Regarding Claim 5, Hausmann teaches all elements of claim 1, upon which this claim depends.
Hausmann teaches the controller (Fig. 1 Element 140.) is configured to receive, from the electrostatic voltmeter (Fig. 1 Element 134.), an indication of a voltage of the workpiece and control the voltage source based upon the voltage of the workpiece (Fig. 1 Elements 134 & 140 wherein the voltmeter measures voltage and the computer or controller gathers and stores the information.).
Regarding Claim 6, Hausmann teaches all elements of claim 1, upon which this claim depends.
Hausmann teaches the controller is configured to set a voltage of the voltage source to be equal the voltage of the workpiece, close the switch, and then adjust the voltage source (Fig. 1 Element 140. Fig. 3 Element 306 and column 5 lines 8-34 wherein “a third set of instructions cause the control output to the data acquisition system 150 to energize the relay 164 thereby closing switch 166 causing the power supply 160 to apply a chucking voltage to the chuck electrodes 114A and/or 114B.”).
Regarding Claim 7, Hausmann teaches all elements of claim 1, upon which this claim depends.
Hausmann teaches the controller is configured to: place a starting charge on a surface of the workpiece (Fig. 1 Element 140. Fig. 3 Element 306 and column 5 lines 8-34 wherein “a third set of instructions cause the control output to the data acquisition system 150 to energize the relay 164 thereby closing switch 166 causing the power supply 160 to apply a chucking voltage to the chuck electrodes 114A and/or 114B.”); and observe a charge decay to test discharge characteristics of the workpiece (Fig. 1 Element 140. Fig. 3 Element 306 and column 5 lines 8-34 wherein “After a second predetermined amount of time T2, a fourth set of instructions causes the control output to supply a signal to the data acquisition system 150 that turns off the relay 164 thereby interrupting the voltage applied to the chuck electrodes 114A and/or 114B. After a third predetermined amount of time T3, a fifth set of instructions signals the processor 141 to stop recording data and the measurement step 306 concludes.”).

    PNG
    media_image2.png
    667
    505
    media_image2.png
    Greyscale


Regarding Independent Claim 9, Hausmann teaches:
A system for managing an electrostatic charge of a workpiece, the system comprising: 
a processing chamber comprising the workpiece (Fig. 1 Elements 110 & 112.); and 
a charge manager (Fig. 1 Element 140.) comprising: 
means for adjusting a level of charge in the workpiece (Fig. 1 Elements 160 & 164.); and 
means for monitoring a voltage of the workpiece with the charge manager (Fig. 1 Element 134.), wherein the means for adjusting and the means for monitoring are coupled to the workpiece via a single conductor (Fig. 1 Elements 134, 140, 160, 164 & 166 wherein these elements are all connected by a wire.).
Regarding Claim 10, Hausmann teaches all elements of claim 9, upon which this claim depends.
Hausmann teaches the means for adjusting comprises means for discharging the workpiece (Fig. 1 Elements 160 & 166.).
Regarding Claim 11, Hausmann teaches all elements of claim 9, upon which this claim depends.
Hausmann teaches the means for adjusting comprises means for charging the workpiece (Fig. 1 Elements 160 & 166. Fig. 1 Element 140. Fig. 3 Element 306 and column 5 lines 8-34 wherein “a third set of instructions cause the control output to the data acquisition system 150 to energize the relay 164 thereby closing switch 166 causing the power supply 160 to apply a chucking voltage to the chuck electrodes 114A and/or 114B.”).
Regarding Claim 12, Hausmann teaches all elements of claim 9, upon which this claim depends.
Hausmann teaches the means for adjusting comprises means for adjusting the level of charge in the workpiece with a voltage source (Fig. 1 Elements 160 & 166. Fig. 1 Element 140. Fig. 3 Element 306 and column 5 lines 8-34 wherein “a third set of instructions cause the control output to the data acquisition system 150 to energize the relay 164 thereby closing switch 166 causing the power supply 160 to apply a chucking voltage to the chuck electrodes 114A and/or 114B.”).
Regarding Claim 14, Hausmann teaches all elements of claim 9, upon which this claim depends.
Hausmann teaches means for adjusting and the means for monitoring comprise indirectly coupling the single conductor to the workpiece (Fig. 1 Elements 160 & 166.).
Regarding Independent Claim 16, Hausmann teaches:
A non-transitory processor readable medium encoded with instructions for managing electrostatic charge of a workpiece, the instructions comprising instructions for: 
adjusting, via a conductor coupled to the workpiece (Fig. 1 Elements 140, 160, 164, & 166.), a level of charge in the workpiece (Fig. 1 Elements 110 & 112.), wherein the adjusting comprises: 
setting a voltage of a voltage source to equal the voltage of the workpiece (Fig. 1 Elements 140, 160, 164, & 166.); and 
after setting the voltage of the voltage source to equal the voltage of the workpiece (Fig. 1 Elements 140, 160, 164, & 166.), adjusting the voltage source to adjust the level of charge in the workpiece (Fig. 1 Elements 140, 160, 164, & 166.); and 
monitoring, via the conductor, a voltage of the workpiece (Fig. 1 Elements 134 & 132.).
Regarding Claim 17, Hausmann teaches all elements of claim 16, upon which this claim depends.
Hausmann teaches the instructions for adjusting comprise instructions for discharging the workpiece (Fig. 3 Elements 302, 304, 306, 308, & 310 and column 5 lines 8-34.).
Regarding Claim 18, Hausmann teaches all elements of claim 17, upon which this claim depends.
Hausmann teaches the instructions for adjusting comprise instructions for charging the workpiece (Fig. 3 Elements 302, 304, 306, 308, & 310 and column 5 lines 8-34.).
Regarding Claim 19, Hausmann teaches all elements of claim 16, upon which this claim depends.
Hausmann teaches the instructions further comprise: placing a starting charge on a surface of the workpiece (Fig. 1 Element 140. Fig. 3 Element 306 and column 5 lines 8-34 wherein “a third set of instructions cause the control output to the data acquisition system 150 to energize the relay 164 thereby closing switch 166 causing the power supply 160 to apply a chucking voltage to the chuck electrodes 114A and/or 114B.”); and observe a charge decay to test discharge characteristics of the workpiece (Fig. 1 Element 140. Fig. 3 Element 306 and column 5 lines 8-34 wherein “After a second predetermined amount of time T2, a fourth set of instructions causes the control output to supply a signal to the data acquisition system 150 that turns off the relay 164 thereby interrupting the voltage applied to the chuck electrodes 114A and/or 114B. After a third predetermined amount of time T3, a fifth set of instructions signals the processor 141 to stop recording data and the measurement step 306 concludes.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hausmann (U.S. Pat. # 6,163,448).
Regarding Claim 8, Hausmann teaches all elements of claim 1, upon which this claim depends.
Hausmann may not explicitly teach the electrostatic voltmeter is a high impedance device that monitors the voltage of the workpiece without substantially affecting the voltage of the workpiece (Fig. 1 Element 134 wherein that is how voltmeters are designed.).
But, it would have been obvious to one of ordinary skill in the art for the electrostatic voltmeter to be a high impedance device that monitors the voltage of the workpiece without substantially affecting the voltage of the workpiece because that is necessarily how the vast majority of voltmeters work.
Regarding Claim 15, Hausmann teaches all elements of claim 9, upon which this claim depends.
Hausmann may not explicitly teach the means for monitoring comprises a high impedance device that monitors the voltage of the workpiece without substantially affecting the voltage of the workpiece (Fig. 1 Element 134 wherein that is how voltmeters are designed.).
But, it would have been obvious to one of ordinary skill in the art for the means for monitoring comprises a high impedance device that monitors the voltage of the workpiece without substantially affecting the voltage of the workpiece because that is necessarily how the vast majority of voltmeters work.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hausmann (U.S. Pat. # 6,163,448) in view of Abhari et al (Abhari, Mahdi Ahangarian, and Adib Abrishamifar. "A novel ultra low-leakage switch for switched capacitor circuits." 2009 5th IEEE GCC Conference & Exhibition. IEEE, 2009.).
Regarding Claim 2, Hausmann teaches all elements of claim 1, upon which this claim depends.
Hausmann does not explicitly teach the switch comprises a low leakage switch.
Abhari teaches the switch comprises a low leakage switch (Abstract & Page 1 Column 1 Introduction paragraph 1.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Abhari to the teachings of Hausmann such that the switch would comprise a low leakage switch because it allows one to design high–accuracy switched–capacitor circuit applications and accurate analog storage cells to increase hold time of the stored signal.

Claims 4 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hausmann (U.S. Pat. # 6,163,448) in view of Sloderbeck et al (Sloderbeck, Michael, et al. "The addition of a 5 MW variable voltage source to a hardware-in-the-loop simulation and test facility." Proc. EMTS, Philadelphia, PA, USA (2008).).
Regarding Claim 4, Hausmann teaches all elements of claim 1, upon which this claim depends.
Hausmann teaches the voltage source comprises a variable voltage source.
Sloderbeck teaches the voltage source comprises a variable voltage source (Abstract & Page 2 Section titled “VVS - VARIABLE VOLTAGE AND FREQUENCY SOURCE.”).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Sloderbeck to the teachings of Hausmann such that the voltage source would comprise a variable voltage source because it allows one to design high–accuracy switched–capacitor circuit applications and accurate analog storage cells to increase hold time of the stored signal.
Regarding Claim 13, Hausmann teaches all elements of claim 9, upon which this claim depends.
Hausmann teaches means for adjusting the adjustable voltage source to adjust the level of charge in the workpiece after setting the voltage of the adjustable voltage source to equal the voltage of the workpiece (Fig. 1 Element 140.).
Sloderbeck teaches an adjustable voltage source (Abstract & Page 2 Section titled “VVS - VARIABLE VOLTAGE AND FREQUENCY SOURCE.”).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Sloderbeck to the teachings of Hausmann such that means for adjusting the adjustable voltage source to adjust the level of charge in the workpiece after setting the voltage of the adjustable voltage source to equal the voltage of the workpiece because it allows one to design high–accuracy switched–capacitor circuit applications and accurate analog storage cells to increase hold time of the stored signal.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 3, Hausmann teaches all elements of claim 1, upon which this claim depends.
Hausmann does not explicitly teach the low leakage switch comprises a reed switch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by the Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858